Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 5/2/22. 
In the response Applicant amended claim(s) 2-3. 
Currently, claim(s) 1-3 is/are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10866071. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of the present application are merely broader in scope than that of U.S. Patent No. 10866071. Therefore, U.S. Patent No. 10866071 “invention” meets the limitations of the instant application. See below for claims comparison.
Instant Application
Patent 10866071
Claim 1: A shooting training system comprising: 
a self-propelled robotic target support platform operable to navigate on an extended surface; 
the self-propelled robotic target support platform supporting a target; 
the self-propelled robotic target support platform including a sensor array adapted to detect and register shot information about a shot generated by a shooter and passing proximate the target, but not striking the target, the shot information including information about the location of the shot; and 
including a processor operably connected to the platform and configured to generate motion of the platform in response to the shot information.
Claim 1: A shooting training system comprising: 
a self-propelled robotic target support platform operable to navigate on an extended surface; 
the self-propelled robotic target support platform supporting a target; 
the self-propelled robotic target support platform including a sensor array adapted to detect and register shot information about a shot generated by a shooter and passing proximate the target, but not striking the target, the shot information including information about the location of the shot; 
a transmitter on the self-propelled robotic target support platform adapted to transmit the shot information; 
a receiver associated with the shooter adapted to receive the shot information and to provide shot information to the shooter; and 
including a processor operably connected to the platform and adapted to generate motion on the platform in response to the shot information, the motion of the platform being in a direction based on the location of the shot.


Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.
	Re Double Patenting Rejection,
	Applicant argues that the scope of the present claims is broader than US Patent 10866071, therefore, the double patenting rejection is not valid. This argument is not persuasive. In fact, claim 1 of US Patent 10866071 reads on every claimed elements of the present application. To avoid double patenting rejection, the instant application’s claim needs to include at least one element that is not taught by US Patent 10866071. Therefore, for the reasons as set forth above, the rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715